By the court.

The alternative writ must be quashed on two grounds: First, the affidavit does not set forth a copy of the proposed statement ■of the case, nor show what it was, so that this court can see that it was necessary, in order to present the case .properly to this court, that the *442statement asked to be inserted should be inserted; second, there is a. •variance between the statement which the alternative writ requires-the respondent to insert in the settled ease, and that which the affidavit shows was struck out. All other objections to the writ are overruled.